ZATKOFF, District Judge.
I must respectfully dissent from the majority’s opinion for several reasons. As pointed out in the majority’s opinion, “the existence of probable cause ... presents a jury question, unless there is only one reasonable determination possible.” Gardenhire v. Schubert, 205 F.3d 303, 315 (6th Cir.2000) (quoting Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir.1995)). After carefully reviewing the record on appeal, I cannot conclude that “there is only one reasonable determination possible” in this case. The record shows that the officers on the scene briefly spoke with plaintiff, and then allowed him to leave. Clearly, had the officers believed that probable cause existed while plaintiff was still at the scene, he would have been detained and not allowed to leave. Instead, the officers claim that they had to consider the facts of the situation and review the law concerning domestic violence before determining, several hours later, that probable cause to arrest plaintiff existed. For this reason alone, I believe that the case should have been submitted to a jury because it demonstrates that the officers on the scene had serious concerns about whether probable cause to arrest plaintiff existed.
In addition to the fact that plaintiff was allowed to leave, I am greatly concerned about the information the officers did have at the time the decision to arrest plaintiff was made. The majority’s opinion states that “the officers reviewed the tape of the 911 call before arresting plaintiff.” A review of the Bexley Police Department Domestic Violence Report, dated December 25, 1996, reveals the following statement: “A check of the 9-1-1 tape later revealed that [Ms. Turner] sent one of her children upstairs as well as herself for fear that the [plaintiff] would shoot through the door.” Although the Domestic Violence Report unequivocally states that the tape of the 911 call was reviewed, I believe there are reasons to question the veracity of the report. Directly above Ms. Turner’s signature on the report it states: “THIS REPORT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.” However, Ms. Turner’s deposition testimony states that at the time she signed the report, it was blank. The Bexley Chief of Police, John Carruthers, testified during his deposition that he was aware that Ms. Turner had signed a blank report and that this was “not appropriate.”
*520Further, although the Domestic Violence Report states that the tape of the 911 call was reviewed prior to plaintiffs arrest, nowhere in Officer Davis’s deposition testimony or Sergeant Cull’s deposition testimony does it state that they listened to the 911 tape prior to plaintiffs arrest. Given the above-described irregularity with the signature on the blank report and the fact that the record does not demonstrate that either Officer Davis or Sergeant Cull listened to the tape of the 911 call.1 I believe that there are sufficient questions concerning whether probable cause to arrest plaintiff existed, and as such, the matter should be submitted to a jury.
In addition to these issues, I have a concern with the use of the “preferred arrest policy” in this case. The Ohio statute containing the “preferred arrest policy” states as follows:
If ... a peace officer has reasonable grounds to believe that the offense of domestic violence ... has been committed and reasonable cause to believe that a particular person is guilty of committing the offense, it is the preferred course of action in this state that the officer arrest and detain that person ... until a warrant can be obtained.
Ohio Rev.Code § 2935.03(B)(3)(b). Further, a peace officer can have “reasonable grounds” if a person executes a written statement that another person has committed domestic violence, if the peace officer witnesses an act of domestic violence, or if:
No written statement of the type described in division (B)(3)(a)(i) of this section is executed, but the peace officer, based upon the peace officer’s own knowledge and observation of the facts and circumstances of the alleged incident of the offense of domestic violence or the alleged incident of the offense of violating a protection order or based upon any other information, including, but not limited to, any reasonably trustworthy information given to the peace officer by the alleged victim of the alleged incident of the offense or any witness of the alleged incident of the offense, concludes that there are reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed and reasonable cause to believe that the person in question is guilty of committing the offense.
Ohio Rev.Code § 2935.03(B)(3)(a). A review of the above-quoted section indicates that the requirements for probable cause, which are set forth in the majority’s opinion, are quite similar to the requirements for “reasonable grounds” under Ohio Rev. Code § 2935.03(B)(3)(a).
Returning to the “preferred arrest policy,” I believe that it has been improperly applied in the present case. Again, Ohio Rev.Code § 2935.03(B)(3)(b) states that once an officer has “reasonable grounds to believe that the offense of domestic violence ... has been committed and reasonable cause to believe that a particular person is guilty of committing the offense” the preferred course of action is to arrest the suspect. However, in the present case, it appears that the majority has allowed the “preferred arrest policy” to enter into the probable cause calculus. While buttressing its argument that probable cause to arrest plaintiff existed in the present case, the majority states that “during the period between their original encounter with plaintiff and their decision to arrest him, the officers indicated that they reviewed the preferred arrest policy in cases of suspected domestic violence.” The fact that *521Ohio has a “preferred arrest policy,” which the officers reviewed before arresting plaintiff is of no significance in determining whether probable cause existed at the time of plaintiffs arrest. This is because Ohio law requires that “reasonable grounds” must exist first. If “reasonable grounds” are found to exist, then it is the preferred policy to arrest. I believe that allowing the “preferred arrest policy” to be considered when determining whether probable cause exists is improper under Ohio law.
As a final matter, I would note that in plaintiffs deposition testimony, he stated that during the night he was incarcerated, he was jailed with a member of the Short North Posse, a gang which is known for violence and drug-related activity. See United States v. Gibbs, 182 F.3d 408, 418, 420 (6th Cir.1999); Kallstrom v. City of Columbus, 186 F.3d 1055, 1059, 1063 (6th Cir.1998); State v. Needum, No. 99-AP-1371, 2000 WL 861334, at *1 (Ohio Ct.App. Jun 29, 2000). Although plaintiff was incarcerated in the Franklin County jail and not the City of Bexley’s jail, I believe that placing plaintiff, a narcotics detective, in a jail cell with such a gang member demonstrates just another irregularity with the present case.
In sum, I believe that the facts of the present case are simply too close to have been disposed of on summary judgment and the matter should have been submitted to a jury to decide. Therefore, for the reasons stated above, I respectfully dissent from the majority’s opinion.

. The only mention of the officers reviewing the tape of the 911 call was contained in the Domestic Violence Report. However, this report was not contained in the Joint Appendix; instead, it was attached to plaintiff's brief on appeal.